DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1, 3-5, 9-12, 15, and 21-23 are pending.
Claims 10-12 are withdrawn from further consideration as being directed to non-elected inventions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 February 2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 9, 15, and 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pre-grant Publication 2010/0147505 to Manke et al. cited in previous Office action (herein Manke) in view of U.S. Pre-grant Publication 2003/0069343 to Smith et al., cited in Information Disclosure Statement filed May 5, 2016 (herein Smith) and Chapter 11 of Modern Fluoropolymers by Scheirs cited in previous Office action (herein Scheirs) and evidenced by Thermoplastic Melt Rheology and Processing by Shenoy et al. (herein Shenoy).
Regarding claim 1, Manke teaches a cable comprising a conductor 28 (Fig 2, paragraph 0016) analogous to the conductor recited in the instant claims, a first insulating layer 30a (Fig 2, paragraph 0017) analogous to the insulation coating layer recited in the instant claims, a second insulating layer 30b (Fig 2, paragraph 0017) analogous to the first protective layer recited in the instant claims, a protective layer 32 (Fig 2, paragraph 0018) analogous to the second protective layer recited in the instant claims, and an armor layer 34 (Fig 2, paragraph 0019) analogous to the armor shell recited in the instant claims.
While Manke does teach that the second insulating layer 30b can be made from general classes of fluoropolymers including polytetrafluoroethylene (PTFE) or perfluoroalkoxy (PFA) polymers (paragraph 0017), Manke is silent as to the exact make-up of the fluoropolymer.
Smith teaches a PTFE (paragraph 0002) that is suitable for wire and cable insulation (paragraphs 0044 and 0045).  Smith teaches that the PTFE polymer can contain minor amounts of one or more co-monomers such as perfluoro(propyl vinyl ether) (PPVE) (paragraph 0029) which corresponds to formula (I) recited in instant claim 1 if Rf is a linear C3 perfluorinated alkyl group.  Smith teaches that the PPVE can be present from 1.3 wt% to 1.4 wt% (paragraph 0029) which falls within the range recited in instant claim 1 for the recurring unit derived from a perfluorinated alkyl vinyl ether having formula (I).  One of ordinary skill in the art would recognize that if the PTFE has only one co-monomer, PPVE, in the amounts discussed above, then it contain units derived from tetrafluoroethylene (TFE) in a range of 98.6 wt% - 98.7 wt% which falls within the range recited in instant claim 1.  Smith teaches that the PTFE polymer can have a crystallinity of less than 70% (paragraph 0032) and a melting temperature of between 316°C and 319°C (paragraph 0030) which overlaps the range recited in instant claim 1.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior 
                
                    
                        
                            
                                
                                    M
                                    F
                                    I
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    M
                                    F
                                    I
                                
                                
                                    1
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            L
                                            2
                                        
                                        
                                            L
                                            1
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    1
                                
                                
                                    n
                                
                            
                        
                    
                
            
Where MFI1 and MFI2 are the two melt flow indexes and L1 and L2 are their respective loads; n derives from the relationship between the shear stress and shear rate and can be approximated to 1 when the load difference is small such as the difference between 5 and 10 kg (Shenoy, pages 123-124).  Therefore, Smith’s teaching of a melt flow index of 1.0 to 5 g/10 min at 10 kg would be the equivalent to 0.5 to 2.5 g/10 min at 5 kg which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the second insulating layer 30b of the cable of Manke to use the polymer of Smith and Scheirs because such a polymer has high-temperature stability, high chemical resistance, and low dielectric constant (paragraph 0043).  
Examiner notes that the cable of Manke modified to use the polymer of Smith and Scheirs as the second insulating layer 30b would not contain other polymers making it free of PTFE as required by instant claim 1.  Examiner also notes that when Manke teaches the general classes of fluoropolymers, 
Regarding claim 3, Manke, Smith and Scheirs teach all the limitations of claim 1 as discussed above.
As discussed above, the polymer of Smith and Scheirs has a melt index that one of ordinary skill in the art would reasonably expect to, at a minimum, overlap the claimed range.
Regarding claim 4, Manke, Smith and Scheirs teach all the limitations of claim 1 as discussed above.
As discussed above, the polymer of Smith and Scheirs has units derived from PPVE which meet the limitations of claim 4, specifically if R’f is a linear C3 perfluorinated alkyl group.
Regarding claim 5, Manke, Smith and Scheirs teach all the limitations of claim 1 as discussed above.
As discussed above, the polymer of Smith and Scheirs has units derived from PPVE.
Regarding claim 9, Manke, Smith and Scheirs teach all the limitations of claim 1 as discussed above.
Manke teaches that the conductor can be copper (paragraph 0016).
Regarding claim 15, Manke, Smith and Scheirs teach all the limitations of claim 3 as discussed above.
As discussed above, the polymer of Smith and Scheirs has a melt index that one of ordinary skill in the art would reasonably expect to, at a minimum, overlap the claimed range.
Regarding claim 21
As discussed above, Smith teaches that the PTFE polymer can have a crystallinity of less than 70% (paragraph 0032).  One of ordinary skill in the art would reasonably consider a PTFE polymer having a crystallinity of less than 70% to be semi-crystalline.  The instant specification discloses that the term “semi-crystalline” is synonymous with a polymer having a heat of fusion as recited in instant claim 21 (instant specification, page 14, paragraph 0076).  Therefore, given this definition, the semi-crystalline” polymer of Smith meets the limitations of instant claim 21.
Regarding claim 22, Manke, Smith and Scheirs teach all the limitations of claim 3 as discussed above.
As discussed above, the polymer of Smith and Scheirs has units derived from PPVE which meet the limitations of claim 4, specifically if R’f is a linear C3 perfluorinated alkyl group.
Regarding claim 23, Manke, Smith and Scheirs teach all the limitations of claim 22 as discussed above.
Manke teaches that the conductor can be copper (paragraph 0016).
Response to Arguments
Applicant's arguments filed 10 February 2021 have been fully considered but they are not persuasive. 
Applicant argues that Smith does not teach the claimed melt flow index and points to a few of the inventive examples as evidence (Remarks, pages 6-10).  Applicant is improperly limiting the teachings of Smith to only a few of the inventive examples.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  See MPEP 2123(I).  As discussed above, Smith teaches a melt flow index of 1 to 5 g/10 min measured under a 10 kg load which is the equivalent of a melt flow index of 0.5 to 2.5 g/10 min measured under a 5 kg load.  This range overlaps the claimed range, thereby rendering the claimed range obvious.  The fact that Smith also teaches other melt flow indexes is immaterial.
Applicant argues that the claimed range of melt flow index yields unexpectedly good thermal shock resistance, improved yield stress, and lower creep strain (Remarks, page 10).  Applicant points to no evidence demonstrating such unexpectedly good results.  Arguments of counsel cannot take the place of evidence in the record.  See MPEP 716.01(c)(II).
Applicant argues that the claimed range of PPVE content is critical to achieving good yield stress and creep strain and points to the data disclosed in Tables 2 and 3 of the instant specification (Remarks, page 10).  The data relied upon does not demonstrate the criticality of the claimed range.  The content of PPVE that is compared to the claimed range is almost twice the claimed upper limit which is too great a difference to ascertain whether or not the claimed endpoint of 1.8% is indeed critical.  Furthermore, there is no data demonstrating the criticality of the lower end of the claimed range.  Therefore, Applicant’s arguments of criticality are not persuasive.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ZACHARY M DAVIS/Examiner, Art Unit 1783